DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 8 and 9 are amended.
Claims 2 and 10 were previously canceled.
Claims 1 and 3-9 are pending and rejected.


Response to Arguments
Applicant's arguments, filed 12/4/2020, with respect to the rejection of claims 1 and 3-9 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely manage the transmission and comparison of information to recommend a product for installation, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
	 Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Applicant points to the technical improvement to “reduce consumption time and resource, that is, it is possible to improve a function of the server apparatus” (Remarks, pg. 8).  Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to store, receive and transmit data).  Although the claimed invention may allow for a more efficient transfer of data, efficiently transferring data does not itself impart any functional change to computer itself, nor any improvement to another technology or technical field.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).

Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
storing a proposal condition for proposing a product pertaining to a usage of an object in association with product information and language conversion information, the proposal condition representing a characteristic phenomenon of the object and used to determine whether to attain an effect by installing the product, the language conversion information acquired by converting information of the characteristic phenomenon into a language understandable by humans; 
determining whether one or more target management objects satisfy the proposal condition based on a first collection information including information pertaining to the one or more target management objects; and 
outputting information indicating the one or more target management objects, the product information, and the language conversion information stored in association with the proposal condition upon determining that the one or more target management objects satisfy the proposal conditions 
identifying a target analysis object included in the one or more target management objects, the target analysis object having the product installed therein, 
analyzing second collection information pertaining to the target analysis object before being installed with the product, 
wherein a first phenomenon information being related to the purchasing of the product is acquired by analyzing the second collection information, and is stored as the proposal condition in association with the product in the memory, and 
wherein the process further includes analyzing a change of a usage status of the target analysis object, to which the product has been installed, by comparing usage information of the target analysis object before being installed with the product with usage information of the target analysis object after being installed with the product, the change related to an effect acquired after the product was installed.

These steps, as a whole, set forth the process for recommending a product for installation, which is an abstract idea because it is a method of organizing human activity. “Recommending a product” is considered to be a method of organizing human activity because it is a sales activity or behavior. Furthermore, the individual steps of determining, identifying, and analyzing are steps that can be performed in the mind and are thereby a mental process.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): server, memory and processor. The “server, memory and processor” generally link the abstract idea to a particular technological environment (i.e. computers) (see MPEP 2106.05(h)); and the processor is merely being used as a tool to perform the abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 3-7 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 8 and 9 are parallel in nature to claim 1. Accordingly claims 8 and 9 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684